     Case: 1:19-cr-00277 Document #: 65 Filed: 07/23/20 Page 1 of 1 PageID #:219

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:19−cr−00277
                                                           Honorable Edmond E. Chang
Concepcion Malinek
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 23, 2020:


         MINUTE entry before the Honorable Edmond E. Chang as to Concepcion
Malinek: The parties contacted the courtroom deputy to report that the Defendant is ready
to set a change of plea hearing. Counsel for Defendant reported to the courtroom deputy
that Defendant has consented to appear by phone under CARES Act Section
15002(b)(2)(A) (the telephone platform has the capability of private conferral between
defense counsel, the Defendant, and the interpreter). The prior CARES Act finding
remains in place. The change of plea by teleconference is set for 07/28/2020 at 1:00 p.m.
Members of the public and media will be able to call−in to listen to this hearing. The
call−in number is (877) 336−1831 and the access code is 1736479. Counsel of record will
receive an email before the start of the telephonic hearing with instructions to join the call.
Persons granted remote access to proceedings are reminded of the general prohibition
against photographing, recording, and rebroadcasting of court proceedings. Violation of
these prohibitions may result in sanctions, including removal of court issued media
credentials, restricted entry to future hearings, denial of entry to future hearings, or any
other sanctions deemed necessary by the Court. For now, the litigation deadlines are
suspended but will be immediately reinstated if the plea is not completed. Emailed notice
(mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
